Title: To Thomas Jefferson from Joseph Crockett, 15 November 1803
From: Crockett, Joseph
To: Jefferson, Thomas


          
            
              Sir
            
            State of KentuckyFrankfort Novr 15th 1803
          
          The cession of Louisiana to the united States, I expect will make it Necessary for a collector of the revenue to be appointed at the port of New Orleans: If so I would beg leave to inform you Sir, Mr. George Madison of Frankfort, wishes to be considered a candidate for that Office.
          I have been well acquainted with Mr Madison ever since a small boy his character is equal to any for honesty and industry, he is a good accomptant, and in full practice in transacting public business in this State. I expect he will be mentioned to you sir by some of our representitaves.
          I have the honor Sir to be your Most Obedt Servt.
          
            
              Joseph Crockett
            
          
        